                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                            )
JASMINE HUFFMAN, JUSTIN ACKERS,             )
CAITLYN HALL, and BENJAMIN CHAMBERS-        )
MAHER,                                      )
                                            )
           Plaintiffs,                      ) C.A. 21-10986-ADB
                                            )
                   v.                       )
                                            )
CITY OF BOSTON, and MICHAEL BURKE,          )
EDWARD JOSEPH NOLAN, and MICHAEL            )
J. MCMANUS, in their individual capacities, )
                                            )
           Defendants.                      )
__________________________________________ )

                 MOTION TO EXTEND TIME FOR SERVICE ON
                      DEFENDANT MICHAEL BURKE

       Plaintiffs move this court to extend the time for serving Defendant Michael Burke by
45 days because he is currently on active duty in the military outside of the United States. As
grounds for this motion Plaintiffs state the following:

       1. The complaint in this case was filed on June 14, 2021.

       2. The Defendant City of Boston agreed to waive service for the City and for
          Defendants Edward Joseph Nolan and Michael J. McManus.

       3. Plaintiffs have filed the waiver of service form signed by counsel for the City of
          Boston. The City’s answer is due by August 16, 2021.

       4. Counsel for the City of Boston informed Plaintiffs’ counsel that Defendant Burke
          is currently on active duty in the military outside of the United States and he may
          not return within ninety days of the date the complaint was filed.

       5. Because Defendant Burke is on active military duty outside of the United States,
          Plaintiffs are unable to serve him. Plaintiffs will serve him as soon as they learn he
          is no longer on active military duty and is in the United States.
        6. Counsel for Defendants City of Boston and Michael J. McManus said they do not
           oppose this motion.

      WHEREFORE, Plaintiffs move this court to extend the time for serving Defendant
Michael Burke by 45 days, allowing service on Defendant Burke up to October 27, 2021.



                                                               RESPECTFULLY SUBMITTED,
                                                               For the Plaintiffs,
                                                               By their attorneys,


                                                               /s/ Howard Friedman
                                                               Howard Friedman, BBO #180080
                                                               Law Offices of Howard Friedman PC
                                                               1309 Beacon Street, Suite 300
                                                               Brookline, MA 02446
                                                               (617) 742-4100
                                                               hfriedman@civil-rights-law.com


                                                               /s/ Mark Loevy-Reyes
                                                               Mark Loevy-Reyes, BBO No. 707974
                                                               Loevy & Loevy
                                                               311 N. Aberdeen St., 3rd Floor
                                                               Chicago, IL 60607
                                                               Ph: (312) 243-5900
                                                               Fax: (312) 243-5902
                                                               mark@loevy.com

Dated: July 8, 2021


CERTIFICATE OF SERVICE

I certify that on this day I caused a true copy of the above
document to be served upon the attorney of record for
all parties via CM/ECF.

Date:   July 8, 2021               /s/ Howard Friedman
                                   Howard Friedman




                                                        2
CERTIFICATE PURSUANT TO L.R. 7.1
I certify that prior to filing this motion I conferred with
counsel for Defendants in a good faith effort to resolve
or narrow the issues raised herein. Counsel for
Defendants City of Boston and Michael J. McManus
said they do not oppose this motion.

Date:   July 8, 2021               /s/ Howard Friedman
                                   Howard Friedman




                                                         3
